Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	WO 2016/060350, WO 2015/060254 cited in the information disclosure statement of 31 July 2018 have been considered with respect to the provided English abstract. JP 5,649,202 and JP 5,620,562 cited in the information disclosure statement of 31 July 2018 have been considered with respect to the discussion of these references in the specification. 
	JP 09-291279 and the office action for the Japanese Patent Office cited in the information disclosure statement of 20 August 2019 have been considered with respect to the provided English translations. JP 2005-353886 cited in the information disclosure statement of 20 August 2019 have been considered with respect to the discussion of tis reference in the provided translations of the office action for the Japanese Patent Office.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	It is unclear if the teaching of claim 2 that the D50 particle diameter if not more than 120 microns includes the limitation of claim 1 so that the claimed D50 diameter range is 20-150 microns or if this range includes values of less than 20 microns. Claims 9-14 are also indefinite for this reason.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083967 in view of WO 2017/013867.
	U.S. patent application publication 2018/0163127 is the national stage for WO 2017/013867 and thus is the English translation for WO 2017/013867.
	U.S. patent application publication 2015/0083967 teaches a light-emitting device comprising a blue light emitting element and a transparent medium of a transparent inorganic material having particles of a single crystal phosphor dispersed therein (para 120-121 and 126-127). The taught transparent medium reads upon the claimed phosphor-including medium and the taught transparent inorganic material reads upon the claimed sealing medium since the taught transparent inorganic material seals the phosphor particles within it. The single crystal phosphor 3-x-yLxCeyAl5O12, where L is Gd or Lu, x is 0<x<3 and y is preferably 0.003-0.2  (Para 40-43). This formula corresponds with (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067. The taught y range overlaps the claimed z range and the taught x range overlaps the claims x and y ranges, respectfully when one of the claimed x and y values is 0. Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. U.S. patent application publication 2015/0083967 does not teach the particle size of the taught particles of the single crystal phosphor. WO 2017/013867 teaches that the particle size of single crystal garnet based phosphor particles, when used in a light-emitting device should be in the range of 62.5-1000 microns (para 81-111) and that these particles have same benefit as the particles of a single crystal phosphor taught in U.S. patent application publication 2015/0083967. Give this teaching in WO 2017/013867, one of ordinary skill in the art would have found it obvious to crush the single crystal phosphor ingot having the formula of (Y1-x/3-y/3Lx/3Cey/3)3Al5O12, where L is Gd or Lu, x is 0<x<1 and y is preferably 0.001 to about 0.067 as taught in U.S. patent application publication 2015/0083967 so as to produce particles of the single crystal phosphor having a size of 62.5-1000 microns. Since there are no particles having a size of less than 62.5 microns, the D50 size range must also be 62.5 or greater. This range falls within that of claims 1, 3, 4 and 8. The D50 of the taught range of 62.5-1000 microns is within the range of 62.5-1000 microns and thus overlaps the D50 range of claims 2 and 9-11. . 
Claims 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2015/0083967 in view of WO 2017/013867 as applied to claims 4 and 11 above, and further in view of WO 2017/115778.
	U.S. patent 10,975,497 is the national stage for WO 2017/115778 and thus is the English translation for WO 2017/115778.
	As discussed above, the teachings of U.S. patent application publication 2015/0083967 in view of WO 2017/013867 suggest the light-emitting devices of claims 4 and 11. U.S. patent application publication 2015/0083967 teaches the blue light emitting element is an LED. It does not teach that it can be a laser diode. WO 2017/115778 teach a light-emitting device comprising a blue light emitting element and a wavelength conversion part comprising particles of a single crystal phosphor bound to each other by a binder. This device is similar to that U.S. patent application publication 2015/0083967. WO 2017/115778 teaches the blue light emitting element of the device can either be a LED or a laser diode, thus indicating that a LED or a laser diode are functionally equivalent blue light elements for light-emitting device comprising a blue light emitting element and a wavelength conversion part comprising particles of a single crystal phosphor. The transparent medium in U.S. patent application publication 2015/0083967 is a wavelength conversion part. Since LEDs and laser diodes are functionally equivalent blue light elements for devices like those taught in U.S. patent application publication 2015/0083967, one of ordinary skill in the art would have found it obvious to use a blue light emitting laser diode for the taught blue light emitting LED of U.S. patent application publication 2015/0083967. The resulting device suggest those claimed. 
Allowable Subject Matter
Claims 6, 7, 13 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	There is no teaching or suggestion in the art of a projector having the claimed structure and comprising a phosphor-including member, where the member comprises single crystal particles sealed in or bonded together with an inorganic material and the single crystal particles have the formula of claim 1 and have a D50 particle size of 20-120 microns.  
Conclusion
	U.S. patent 10,937931 is cited as of interest since it claims a light-emitting device comprising a blue light emitting element and a fluorescent film comprising particles of a single crystal phosphor where the particles have a size of 20 microns to less than 500 microns where the phosphor has the formula Y3-x-yLxCeyAl5O12, where L is Gd or Lu, x is 0-2.999 and y is 0.001-0.1 dispersed in a glass. While this parent does suggest the claimed phosphor, member and device, it has an effective filing date after this applicants and thus is not prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/12/21